         Case 1:17-cv-00144-APM Document 52 Filed 12/14/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JAMES MADISON PROJECT, et al.,       )
                                     )
                        Plaintiffs,  )
                                     )
            v.                       ) No. 1:17-cv-00144-APM
                                     )
DEPARTMENT OF JUSTICE, et al.,       )
                                     )
                        Defendants. )
____________________________________)

                              DEFENDANTS’ STATUS REPORT

       1. Item 1 of plaintiffs’ FOIA request seeks “[t]he two-page ‘synopsis’ [allegedly]

provided by the U.S. Government to President-Elect Trump with respect to allegations that

Russian Government operatives had compromising personal and financial information about

President- Elect Trump.” ECF No. 49 at 3. The Federal Bureau of Investigation (FBI) produced

to plaintiff the record to which Item 1 refers on December 14, 2018, with redactions pursuant to

FOIA Exemptions 1, 3, 7(A), 7(D), and 7(E).

       2. Items 2 and 3 of plaintiffs’ FOIA request seek “[f]inal determinations regarding the

accuracy (or lack thereof) of any of the individual factual claims listed in the two page synopsis”

and “[i]nvestigative files relied upon in reaching the final determinations referenced in [Item 2].”

ECF No. 49 at 3. The FBI advises that it has completed its search for records responsive to

Items 2 and 3 and has found no responsive records.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Principal Deputy Assistant Attorney General
        Case 1:17-cv-00144-APM Document 52 Filed 12/14/18 Page 2 of 2



                                             ELIZABETH J. SHAPIRO
                                             Deputy Director

                                             s/ David M. Glass
                                             DAVID M. GLASS, DC Bar 544549
                                             Senior Trial Counsel
                                             Department of Justice, Civil Division
                                             1100 L Street, N.W., Room 12020
                                             Washington, D.C. 20530
                                             Tel: (202) 514-4469/Fax: (202) 616-8460
                                             E-mail: david.glass@usdoj.gov
Dated: December 14, 2018                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

      I certify that I served the within report on all counsel of record by filing it with the Court

by means of its ECF system on December 14, 2018.

                                             s/ David M. Glass




                                                 2
